Exhibit 10.1

 

GEOVAX LABS, INC.

1900 Lake Park Drive

Suite 380

Smyrna, Georgia 30080

 

 

August 13, 2018

 

 

Mr. David A. Dodd
4464 Spring Island
Spring Island, South Carolina 29909

 

Re: Confirmation of Terms of Employment

 

Dear David,

 

I am pleased to confirm your acceptance of our offer of employment with GeoVax
Labs, Inc. (the “Company”) in the position of Chairman, President and Chief
Executive Officer. As we agreed, your effective start date will be September 5,
2018 and the initial terms of the position are:

 

 

1.

Position. During the term of your employment, you will continue to serve as a
director of the Company and as Chairman of the Board of Directors. At each
annual meeting of the Company’s shareholders during the term of your employment,
the Board of Directors shall nominate you to serve as a member of the Board and
shall designate that you will occupy the office of Chairman of the Board. You
shall not receive any additional compensation for your services as a member of
the Board. As the President and Chief Executive Officer of the Company, you will
serve as the principal administrative and executive officer of the Company and
you will have such duties, authority and responsibility as shall be determined
from time to time by the Board of Directors, which duties, authority and
responsibility shall be customary for persons occupying such positions in
companies of like size and type. All members of the Company’s executive
management team shall report directly to you. You shall, if requested to do so,
also serve as an officer or director of any affiliate of the Company for no
additional compensation.

 

 

2.

Compensation. Your base annual salary will be paid semi-monthly in the gross
amount of $10,416.67, which is equivalent to an annual base salary of $250,000,
and will be subject to all applicable deductions and withholdings as required by
law and the policies of the Company. In addition to your annual base salary, you
will be eligible to earn a performance-based bonus for each calendar year that
is currently targeted at 65% of base annual salary. Payment of such a bonus will
be contingent upon achievement of performance objectives established by the
Board of Directors, after consultation with you, prior to the year in which the
bonus is to be earned and approval by the Board of Directors prior to payout.
Subject to meeting both contingencies, annual bonuses are typically paid by
March 15 of the applicable year. You have agreed to defer receipt of cash
payments of your salary and bonus for periods on and after September 5, 2018 on
a basis to be determined, taking into consideration the requirements of the
Internal Revenue Code of 1986, as amended, and the agreement of other executives
to defer receipt of cash compensation payments.

 

 

3.

Stock Options/Grants. Upon the date of the commencement of your employment, you
will receive an initial grant of options to purchase 3,000,000 shares of the
Company’s common stock under the terms of the Company’s 2016 Stock Incentive
Plan, which options will have an exercise price equal to the closing price of a
share of the Company’s common stock on September 5, 2018 and will vest
immediately upon issuance. The options will expire if not exercised prior to the
September 5, 2028. You will be eligible to receive additional grants of stock
options, as and when approved by the Board of Directors.

 

 

--------------------------------------------------------------------------------

 

 

 

4.

Executive Employment Agreement. Upon the commencement of your employment, the
Company will enter into with you an executive employment agreement in the form
currently used for other executive officers of the Company, having terms
consistent with this offer letter. The agreement will provide protection for you
if there is a change in control of the Company. The agreement also will include
to-be-negotiated restrictive covenants and a mandatory, binding arbitration
provision.

 

 

5.

Benefits. Subject to eligibility and participation requirements and rules, you
may participate in the benefit plans and polices that are maintained by the
Company, including, without limitation, the Company’s standard group medical,
dental, vision, life insurance and long-term disability plans and the Company’s
401(k) Plan.

 

 

6.

Vacation. You are entitled to four weeks of paid vacation leave for each full
calendar year of employment in accordance with the Company’s vacation policy.
You agree that exercise of the vacation benefit shall be pre-arranged and
coordinated with the other executive officers of the Company so as to minimize
disruption of the Company’s operations during customary vacation periods. All of
the vacation benefit shall be taken during each calendar year and shall not be
carried over in any amount into succeeding years. Unused vacation leave shall
not be payable in cash.

 

 

7.

Business Expenses. The Company shall reimburse you, upon presentation of valid
receipts or vouchers, for reasonable entertainment, travel and other business
expenses, incurred on behalf of or at the request of the Company and that are in
accordance with the Company’s policies and rules, provided, however (a) the
amount of such expenses eligible for reimbursement in any calendar year shall
not affect the expenses eligible for reimbursement in another calendar year; (b)
no right to such reimbursement may be exchanged or liquidated for another
benefit or payment, and (c) any reimbursement of such expenses shall be made as
soon as practicable under the circumstances, but in any event no later than the
end of the calendar year following the calendar year in which the related
expenses are incurred by you.

 

 

8.

Employment Term. Your employment with the Company will be “at-will”, meaning
that either you or the Company may terminate your employment relationship at any
time, with or without notice and with or without cause. Your executive
employment agreement will provide for compensation to you if you are terminated
without cause or if you terminate your employment for good reason in an amount
equal to three times your base salary and your target bonus. In addition, if you
are terminated without cause or if you terminate your employment for good
reason, all stock options issued to you will immediately vest. Your executive
employment agreement will contain mutually acceptable definitions of “cause” and
“good reason”. If the Company seeks to terminate you for cause, you will be
given a 10-day period to cure the circumstance constituting cause. Your
executive employment agreement will provide for payment compensation to your
beneficiaries upon your death during the term of your employment, which
provisions will be consistent with those granted to the other executive officers
of the Company.

 

 

9.

Definitive Agreements. Promptly following your acceptance of this letter, the
Company will commence the preparation of a definitive executive employment
agreement to memorialize the employment terms summarized above. It is our mutual
intention to complete the agreement so that you may sign it on the first day of
your employment with the Company. The agreement will be based on those
agreements in force for other executives of the Company, with such modifications
as are mutually acceptable.

 

 

--------------------------------------------------------------------------------

 

 

Upon your acceptance of this letter, please return it to me.

 

Sincerely,

 

 

 

/s/ Randal Chase  

Randal Chase

Compensation Committee Chairman

GeoVax Board of Directors

 

 

 

 

Accepted this 13th day of August, 2018

 

 

 

/s/ David A. Dodd   David A. Dodd  

 